Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/12/2022 has been entered. Claims 21, and 44-45 have been amended. Claims 21-32, 34-37, and 39-45 remains pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-28, 30-32, 34-37, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170183158) in view of Brian (US 20090283453).
Regarding claim-21, Zhu discloses a system (Abstract; Fig.1-6) comprising: 
an article supply location including a plurality of articles ([0057]; Fig.6); 
a first computer-controlled transport vehicle (202, Fig.6) having a first position in which a selected article is stowed about the vehicle and a second position in which the selected article is deposited into a destination container (212, Fig.6) by manipulating a support of the vehicle that carries the selected article and deposits the selected article when in the second position ([0060]; [0067]; Fig.6); 
a first platform (defined upon where 202 travels) elevated from a first surface ([0020]; Fig.6), wherein the first computer-controlled transport vehicle (202) traverses the first platform and the selected articles are deposited into a destination container positioned about the first surface ([0064]; Fig.6);
a removal device (transfer device 203, Fig.3) configured to relocate a destination container (212 Fig.6 or 103 Fig.3) ([0041]; [0043]) from a position about the first surface to a location designated for further processing (The bin or other container is then taken to a conveyor, chute, or the like to transport the pulled articles to a location of article supply) of at least one article contained within the destination container (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]);  
a control system (201, Fig.6) for processing removal of a destination container after sorting of articles thereto (the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container, [0065]), the control system configured to: 
receive an order for a plurality of disparate articles, wherein the disparate articles are found within the article supply location; determine a first destination container of a plurality of destination containers to direct a first computer controlled transport vehicle to deposit a selected article from the article supply location based on a determined product type, wherein the first destination container corresponds with a first order; direct the first computer controlled transport vehicle to transport the selected article to the first destination container and deposit the selected article by manipulation of the first computer controlled transport vehicle from the first position to the second position for deposit of the selected article in the first destination container ([0019]; [0020]; [0067]; Fig.3-4, 6); 
determine when to cease delivery of articles to the destination container; direct the removal device (203, Fig.3) to remove the destination container (212 Fig.6 or 103 Fig.3) from the position proximal to the first platform and transport it to the location of further processing ([0041]; [0043]; [0065]);
Wherein the further processing comprises assembling (pulled articles in the first or second location may then be positioned in a case, bin or other containers) of a plurality of the articles together to be shipped (i.e. Fulfilled/Article Supply) (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092])
But Zhu implicitly teaches plurality of the articles together to be shipped to a zip code (Article sorting includes dispensing articles that come from a plurality of warehouse locations to different exits through a delivery device, so as to realize unified consolidation at a single exit or destination point of all articles in a single order going to a destination (corresponds to Zip Code) in a single package or parcel. This is especially advantageous in any type of parcel fulfillment center, [0004]). 
Brian discloses a method and system for mail item processing and explicitly discloses Wherein the further processing comprises assembling of a plurality of the articles together to be shipped to a zip code (The common goal of any sort operation is to arrange (corresponds to assembling) a plurality of disparate mail items provided as input to the sorter into one or more bins in accord with postal authority standards. Generally, the postal grouping to which a mail item belongs and hence the sort bin to which it is ultimately directed to within the sorter, is based on the delivery point identifiers indicated upon the mail item. This may include things such as the ZIP Code designation, address data, etc. Other factors regarding the mail item, such as weight class or postage application may further affect how it is classified by the postal authority and hence delivered via the postal network. Regardless of classification, however, a single postal grouping and hence sort bin may include mail items possessing (corresponds to shipped) a plurality of delivery point identifiers or only one (e.g., one or more ZIP Code designations), [0004]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with plurality of the articles together to be shipped to a zip code as taught by Brain for purpose of transporting the sorted articles to one or more Zip code designation.
Regarding claim-22, Zhu as modified discloses wherein the control system (201, Fig.6) is configured to direct the first computer controlled transport vehicle (202, Fig.6) to cease delivery of articles to the destination container (212, Fig.6) (The control device 201 performs simultaneous analysis on the parcel information of the plurality of parcels to be sorted to obtain the destinations of the respective parcels to be sorted and the parcel outlets 102 corresponding to the respective destinations, and controls the plurality of mobile transport devices 202 to simultaneously transport the respective parcels to be sorted to the corresponding parcel outlets 102 (destination container 212). In the meantime, the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed, [0043]; The control system 201 also determines or otherwise knows that the destination container for delivery of the order is located at a certain location on the platform. The control system 201 then directs each respective transport vehicle 202 to deposit articles into the destination container until the entire order is filled. At that time, the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container [0065]). It can easily be construed by a person skilled in the art that once the detection device 204 detect that the destination container is full, the control system directs the transport vehicle to cease operation to respective destination container.
Regarding claim-23, Zhu as modified discloses wherein the control system (201, Fig.6) is configured direct the first computer controlled transport vehicle (202, Fig.6) to resume delivery of articles to a further destination container (212, Fig.6) (The control device 201 performs simultaneous analysis on the parcel information of the plurality of parcels to be sorted to obtain the destinations of the respective parcels to be sorted and the parcel outlets 102 corresponding to the respective destinations, and controls the plurality of mobile transport devices 202 to simultaneously transport the respective parcels to be sorted to the corresponding parcel outlets 102 (destination container 212). In the meantime, the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed [0043]; The control system 201 also determines or otherwise knows that the destination container for delivery of the order is located at a certain location on the platform. The control system 201 then directs each respective transport vehicle 202 to deposit articles into the destination container until the entire order is filled. At that time, the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container [0065]). It can easily be construed by a person skilled in the art that once the detection device 204 detect that the destination container is full or not, the control system directs the transport vehicle to resume operation of sorting packages to further destination container.
Regarding claim-24, Zhu as modified discloses further comprising a multiple level arrangement, wherein the first platform (defined upon where 202 travels) is elevated relative to a second platform (defined upon where 103 or 212 place/travel) (See Fig.4, 6).
Regarding claim-25, Zhu as modified doesn’t explicitly disclose wherein the removal device comprises a forked lifting device. Instead discloses wherein the removal device (transfer device 203, Fig.3) is an intelligent robot or auto-navigating vehicle [0041] or by a person or an automated machine ([0074], [0079], [0089]). Also, a fork lift (203) which is configured to transport a container full of articles that needs to be sorted to a chute 214 as shown in Fig.6. It can easily be construed by a person skilled in the art to alternatively use the forklift instead of transfer device to either move or replace the destination container (103 or 212).
Regarding claim-26, Zhu as modified discloses wherein the location of further processing comprises one or more of packaging (Batches), shipping (Fulfilment/Article Supply), gift wrapping, labeling, and assembly (pulled articles in the first or second location may then be positioned in a case, bin or other containers) (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]).
Regarding claim-27, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is fully automated or semi- automated (an intelligent robot or auto-navigating vehicle [0041], or automated machine [automated machine ([0074], [0079], [0089])).
Regarding claim-28, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) is one of: an automatic guided vehicle, an automated mobile robot, and a rail robot (an intelligent robot or auto-navigating vehicle [0041], automated machine ([0074], [0079], [0089]).
Regarding claim-30, Zhu as modified discloses wherein the system further comprises a plurality of locations of further processing (The order, in this example, may include articles from various portions of a warehouse or fulfillment center i.e. First and Second Portion of Fulfilment center) (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092])
Regarding claim-31, Zhu as modified discloses wherein the determined product type of the selected article is determined by interacting with an identifier (216, Fig.6) of the selected article with an information acquisition device (200, Fig.6) ([0058], [0059], [0063]), wherein the identifier is a UPC or other product code associated with the selected article ([0069]).
Regarding claim-32, Zhu as modified discloses wherein the destination container (212) is positioned proximal the first platform (defined upon where 202 travels) (Fig.6), wherein the control system (201, Fig.6) is further configured to direct the first computer controlled transport vehicle (202, Fig.6) to traverse the first platform proximal the destination container (103 or 212), then manipulate from the first position to the second position to deposit the selected article or the disparate article into the destination container ([0057], [0060], [0063], [0065], Fig.6).
Regarding claim-34, Zhu as modified discloses wherein the first computer-controlled transport vehicle (202, Fig.6) is configured to carry a plurality of articles at a time (Each of the mobile transport devices 202 is configured to load one parcel to be sorted or a plurality of parcels to be sorted that go to the same destination, [0039]).
Regarding claim-35, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct the first computer controlled transport vehicle (202, Fig.6) to return to a position proximal the article supply location, wherein the first computer controlled transport vehicle (202) is configured to be in the first position upon being positioned proximal the article supply location ([0017], [0066], [0070], Fig.6).
Regarding claim-36, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct a plurality of additional transport vehicles (202, Fig.6), wherein the control system is further configured toAppl. No: 16/552,671Docket No: 735/8 UTIL Dated: April 21, 2021direct the plurality of additional transport vehicles such that the additional transport vehicles do not collide with one another ([0018], [0066], [0070], Fig.6).
Regarding claim-37, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct a plurality of additional removal devices (transfer device 203, Fig.3) ([0041], [0043]), wherein the control system is further configured to direct the plurality of additional removal devices (203) such that the plurality of additional removal devices does not collide with one another ([0018], [0066], [0070]). 
Regarding claim-39, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to interact with an identifier (216, Fig.6) affixed to a selected article or packaging associated with the selected article to determine a product type of the selected article at the article supply location ([0019], [0068], [0069]).
Regarding claim-40, Zhu as modified discloses wherein the control system (201, Fig.6) is further configured to direct the first computer-controlled transport vehicle (202, Fig.6) to return to a position proximal the article supply location, wherein the first computer-controlled transport vehicle is configured to be in the first position upon being positioned proximal the article supply location ([0017], [0066], [0070], Fig.6).
Regarding claim-41, Zhu as modified discloses wherein the control system (201, Fig.3, 6) is configured to direct the removal device (transfer device 203, Fig.3) to replace destination containers (103 or 212) that are full or that contain complete orders with empty destination containers (the detection device 204 constantly detects whether there is a storage device 103 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed. This could also be performed by a person [0043]).
Regarding claim-42, Zhu as modified discloses wherein the control system (201, Fig.3, 6) is configured to direct a manual replacement of destination containers (103 or 212) that are full or that contain complete orders with empty destination containers (the detection device 204 constantly detects whether there is a storage device 203 which is full of parcels, and when there is a storage device 103 full of parcels, the control device 201 controls the transfer device 203 to transfer the storage device 103 and placing an empty storage device 103 at the position where the transferred storage device 103 was, till sorting of all the parcels to be sorted is completed. This could also be performed by a person (manual replacement) [0043]).
Regarding claim-43, Zhu as modified discloses wherein the removal device (transfer device 203, Fig.3) comprises one of: fully automated, semi-automated, computer-controlled and user-controlled (an intelligent robot or auto-navigating vehicle [0041]).

Regarding claim-44, Zhu discloses a system (Abstract; Fig.1-6) comprising: 
a control system (201, Fig.6) for processing removal of a destination container (212, Fig.6 or 103 Fig.3) after sorting of articles thereto (the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container, [0065]), and 
a removal device (transfer device 203, Fig.3) in communication with the control system ([0041], [0043]), 
wherein the removal device (203) is configured to: 
relocate a destination container from a position to a location designated for further processing (The bin or other container is then taken to a conveyor, chute, or the like to transport the pulled articles to a location of article supply) of at least one article contained within the destination container (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]);  
wherein the control system (201) configured to: 
receive an article at a computer-controlled transport device (202, Fig.6) in communication with the control system, wherein the article is manually loaded onto the computer-controlled transport device ([0040], [0055]); 
associate an order with the article ([0019], [0074], [0079], [0089]); 
determine a destination container of a plurality of destination containers to direct the computer-controlled transport device to deposit the article loaded thereon based on a determined product type, wherein the destination container corresponds with the order; direct the computer-controlled device to transport the article to the destination container and deposit the article in the destination container ([0019]; [0020]; [0067]; Fig.3-4, 6); 
determine a location that the destination container is to be delivered to for further Page 6 of 10Appl. No: 16/552,671Docket No: 735/8 UTILDated: July 6, 2022processing (The bin or other container is then taken to a conveyor, chute, or the like to transport the pulled articles to a location of article supply) of the article in the destination container, the further processing comprises assembling (pulled articles in the first or second location may then be positioned in a case, bin or other containers) of a plurality of the articles together to be shipped (i.e. Fulfilled/Article Supply) (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]);
direct the removal device (203) to remove the destination container and transport it to the location of further processing ([0041]; [0043]; [0065]).
But Zhu implicitly teaches plurality of the articles together to be shipped to a zip code (Article sorting includes dispensing articles that come from a plurality of warehouse locations to different exits through a delivery device, so as to realize unified consolidation at a single exit or destination point of all articles in a single order going to a destination (corresponds to Zip Code) in a single package or parcel. This is especially advantageous in any type of parcel fulfillment center, [0004]). 
Brian discloses a method and system for mail item processing and explicitly discloses Wherein the further processing comprises assembling of a plurality of the articles together to be shipped to a zip code (The common goal of any sort operation is to arrange (corresponds to assembling) a plurality of disparate mail items provided as input to the sorter into one or more bins in accord with postal authority standards. Generally, the postal grouping to which a mail item belongs and hence the sort bin to which it is ultimately directed to within the sorter, is based on the delivery point identifiers indicated upon the mail item. This may include things such as the ZIP Code designation, address data, etc. Other factors regarding the mail item, such as weight class or postage application may further affect how it is classified by the postal authority and hence delivered via the postal network. Regardless of classification, however, a single postal grouping and hence sort bin may include mail items possessing (corresponds to shipped) a plurality of delivery point identifiers or only one (e.g., one or more ZIP Code designations), [0004]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with plurality of the articles together to be shipped to a zip code as taught by Brain for purpose of transporting the sorted articles to one or more Zip code designation.

Regarding claim-45, Zhu discloses a system (Abstract; Fig.1-6) comprising: 
a control system (201, Fig.6) for processing removal of a destination container (212, Fig.6 or 103 Fig.3) after sorting of articles thereto (the control system 201 knows that the order is filled and can direct or otherwise instruct removal of the destination container, [0065]), and 
a removal device (transfer device 203, Fig.3) in communication with the control system, 
wherein the removal device (203) is configured to: 
relocate a destination container from a position to a location designated for further processing (The bin or other container is then taken to a conveyor, chute, or the like to transport the pulled articles to a location of article supply) of at least one article contained within the destination container (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]);   
wherein the control system (201) configured to: 
receive an article at a computer-controlled device (202, Fig.6) in communication with the control system ([0036], [0038]); 
associate an order with the received article ([0019], [0074], [0079], [0089]); 
determine a destination container of a plurality of destination containers to direct a computer-controlled device to deposit an article stowed thereon based on a determined product type, wherein the destination container corresponds with the order; direct the computer-controlled device to deposit the article in the destination container ([0019]; [0020]; [0067]; Fig.3-4, 6);
determine a location that the destination container is to be delivered to for further processing (The bin or other container is then taken to a conveyor, chute, or the like to transport the pulled articles to a location of article supply) of the article in the destination container, the further processing comprises assembling (pulled articles in the first or second location may then be positioned in a case, bin or other containers) of a plurality of the articles together to be shipped (i.e. Fulfilled/Article Supply) (Example 4 [0072-0076], Example 5 [0077-0082], Example 7 [0087-0092]); 
direct the removal device (203) to remove the destination container and transport it to the location of further processing ([0041]; [0043]; [0065]).
But Zhu implicitly teaches plurality of the articles together to be shipped to a zip code (Article sorting includes dispensing articles that come from a plurality of warehouse locations to different exits through a delivery device, so as to realize unified consolidation at a single exit or destination point of all articles in a single order going to a destination (corresponds to Zip Code) in a single package or parcel. This is especially advantageous in any type of parcel fulfillment center, [0004]). 
Brian discloses a method and system for mail item processing and explicitly discloses Wherein the further processing comprises assembling of a plurality of the articles together to be shipped to a zip code (The common goal of any sort operation is to arrange (corresponds to assembling) a plurality of disparate mail items provided as input to the sorter into one or more bins in accord with postal authority standards. Generally, the postal grouping to which a mail item belongs and hence the sort bin to which it is ultimately directed to within the sorter, is based on the delivery point identifiers indicated upon the mail item. This may include things such as the ZIP Code designation, address data, etc. Other factors regarding the mail item, such as weight class or postage application may further affect how it is classified by the postal authority and hence delivered via the postal network. Regardless of classification, however, a single postal grouping and hence sort bin may include mail items possessing (corresponds to shipped) a plurality of delivery point identifiers or only one (e.g., one or more ZIP Code designations), [0004]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with plurality of the articles together to be shipped to a zip code as taught by Brain for purpose of transporting the sorted articles to one or more Zip code designation.


Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20170183158) in view of Brian (US 20090283453) and further view of Wang (CN 105292892).
Regarding claim-29, Zhu as modified does not discloses wherein the system further comprises a rail robot.
Wang discloses an industrial robot automatic warehousing system of the product detecting and sorting efficiency and, also discloses a rail robot (AGV 3 travel on guide rail 5, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Zhu system with a rail robot as taught by Wang for purpose of transporting the storage trays/articles to warehouse for storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651